Title: To George Washington from Major General Artemas Ward, 6 November 1776
From: Ward, Artemas
To: Washington, George

 

Sir
Boston 6 Novr 177⟨6⟩

The first instant I was favoured with your letter of the 13 Octr. Agreeable to your directi⟨ons⟩ I have forwarded those articles mentioned to th⟨e⟩ Q.M.G., and to make up two loads have se⟨nt⟩ a quantity of 10d. nails which were in store h⟨ere⟩ as I understood they were wanted.
I am sorry that the Enemy have been a⟨ble⟩ to get any of their ships up the north River, a⟨nd⟩ interrupting our navigation it becomes more difficult to supply our Army; however it is possible by some means their ships may fall into our hands.
I hear with great pleasure that in the late actions our troops have generally been suc⟨c⟩essful; and I hope by the Blessing of the Almighty you will be enabled to free your Country from all those murdering tools of tyranny. I am &c.

Artemas Ward

